Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election of Group I, claims 1-9 in response filed April 4, 2022 is acknowledged. Claims 10-17 are withdrawn as being drawn to non-elected invention. Claims 1-9 are under examination in this Office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2022; 5/16/2022; 5/10/2022; 4/5/2022; 3/23/2022; 3/15/2022; 2/27/2022; 2/24/2022; 2/6/2022; 1/30/2022; 1/16/2022; 1/10/2022; 1/2/2022; 12/26/2021; 12/13/2021; 11/30/2021; 11/7/2021; 10/24/2021; 10/17/2021, 10/17/2021; 10/10/2021; 9/19/2021; 8/24/2021; 8/16/2021; 8/3/2021; 7/28/2021; 7/5/2021; 6/17/2021; 6/3/2021; 5/5/2021; 4/20/2021; 4/12/2021; 4/7/2021; 3/28/2021; 2/24/2021; 2/18/2021; 2/10/2021; 1/14/2021; 12/3/2020; 11/23/2020; 11/19/2020; 11/12/2020; 10/27/2020; 10/1/2020; are 9/8/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oved et al. (WO 2013/117746) in view of Kas et al. (US Patent 8,697,370).
Oved teaches a kit comprising markers of infection such as TRAIL, IP-10 and CRP together (see claims 1-47, particularly claim 28, paragraph [0011] and pages 3 and 4, first paragraph on page 8, and paragraph [0149] on page 52). 
Oved teaches methods for monitoring the effectiveness of a treatment of an infection comprising detecting the levels of TRAIL, IP-10 and CRP using a kit comprising polypeptide detection reagents comprising antibodies against TRAIL, IP-10 and CRP (see pages 4-5, paragraph [00018], pages 8-9, paragraphs [00028-00029] and columns 13-14).
Oved does not teach NGAL. 
Kas discloses a kit comprising antibodies that are specific for binding the biomarkers NGAL and CRP (see column 5, lines 4-8 and 38-51). 
Kas discloses that the protein biomarker profile is established using immunoassay technologies such as direct ELISA, indirect ELISA, sandwich ELISA, competitive ELISA, multiplex ELISA, radioimmunoassay, ELISPOT technologies comprising a monoclonal antibody specific for the biomarker immobilized on a solid support. The direct ELISA uses the method of directly labelling the antibody itself. Microwell plates are coated with a sample containing the target antigen, and the binding of labelled antibody is quantitated by a colorimetric, chemiluminescent, or fluorescent end-point. Since the secondary antibody step is omitted, the direct ELISA is relatively quick, and avoids potential problems of cross-reactivity of the secondary antibody with components in the antigen sample (see column 12, lines 53-67).
Regarding present claim 8. Kas does not disclose that his kit comprises antibodies that detect no more than three determinants together. However, it would have been obvious to provide a kit comprising two or three antibodies and not more than three because Kas in his preferred embodiments teaches detection of two biomerkers together, and he does not teach detecting more than three biomarkers together in one kit. 
It would have been prima facie obvious to provide a kit of Oved comprising antibodies against TRAIL, IP-10 and CRP and further comprising Kas’ anti NGAL antibody because Kas teaches that using NGAL and CRP biomarkers together in an immunoassay in a method of  prediction, prognosis and/or diagnosis of sepsis, which is an infection, comprising: obtaining a candidate biomarker profile from a biological sample taken from said subject wherein the biomarker profile is based on at least one or two biomarkers selected from the group consisting NGAL and CRP. 
Thus, the present invention would have been prima facie obvious at the time the invention was made. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNIESZKA BOESEN/
Primary Examiner, Art Unit 1648